Motion Granted; Appeal Dismissed and Memorandum
Opinion filed August 16, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00897-CV
____________
 
SYNERGY EXPLORATION, L.L.C., Appellant
 
V.
 
URBAN SEISMIC, INC., Appellee
 

 
On Appeal from the 269th District Court
                                                           Harris
County, Texas
Trial Court Cause No. 2008-30873
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 9, 2010.  On August 3, 2011,appellant
filed a motion to dismiss the appeal because the case has been settled.  See
Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Panel consists of Justices Frost, Seymore, and
Jamison.